Exhibit 10.17

IMAX CORPORATION

AMENDED EMPLOYMENT AGREEMENT

This agreement amends the amended employment agreement (the “Agreement”) between
Richard L. Gelfond (the “Executive”) and IMAX Corporation (the “Company”) dated
July 1, 1998, as amended, on the same terms and conditions except as set out
below:

 

1. Term. The term of the Agreement (the “Term”) is extended until December 31,
2013 (the “Term End”).

 

2. Incentive Compensation. On December 31, 2011, the Executive shall be granted,
in accordance with the terms of the IMAX Stock Option Plan (the “Plan”), stock
options to purchase 400,000 common shares of the Company (the “Options”) at an
exercise price per Common Share equal to the Fair Market Value, as defined in
the Plan. The Options shall have a 10-year term and vest as follows:

 

Number of Options

  

Vesting Date

133,333

   May 1, 2013

133,333

   September 1, 2013

133,334

   December 31, 2013

The vesting of the Options shall be accelerated upon a “change of control” as
defined in the Agreement, and shall be governed, to the extent applicable, by
the provisions in the Agreement regarding change of control.

 

3. The entering into this agreement shall not prejudice any rights or waive any
obligations under any other agreement between the Executive and the Company.

DATED as of December 12, 2011.

 

AGREED AND ACCEPTED: /s/ Richard L. Gelfond Richard L. Gelfond

 

IMAX CORPORATION Per:       /s/ Garth M. Girvan   Name: Garth M. Girvan  
Title:    Director